ON REHEARING.
Adams, J.
It is insisted by Frits that the instructions asked by him should have been given.. His theory is that if he never agreed to sign the note in question, and never intended to, and did so only because it was placed among other notes which he signed as a renewal of notes upon which he was liable, there was no consideration. In the opinion it is held that the extension ’of time granted to Noble and Gardner is a consideration. This position Frits attempts to meet by saying that although the original note was surrendered, it really remained in force, and that the agreement for an extension was not valid. If we should concede that the agreement to extend was not valid, still the fact would remain that an extension was had, and on the strength of Frits’ name. If Gardner and Noble had taken Frits to the plaintiff in the outset as their surety, and borrowed money upon the strength of his name, it would not be claimed for a moment that Frits could be allowed to escape liability by saying that he signed the note by mistake, *241provided the plaintiff had advanced money in ignorance of such mistake. Yet the granting of an extension is in contemplation of law as valid a consideration as the loaning of money, and where an extension is had the consideration passes as effectually as the money would pass in the case supposed, even though the agreement, while executory, could not, perhaps, have been enforced.
We adhere to our former opinion, and the judgment is
Affirmed.